                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


RAFFEL SYSTEMS, LLC,

       Plaintiff,

      v.                                                       Case No. 18-CV-1765

MAN WAH HOLDINGS LTD., INC.,
MAN WAH (USA) INC., and XYZ
COMPANIES 1-10,

       Defendants.


      DECISION AND ORDER ON DEFENDANTS’ EXPEDITED MOTION TO
          RECONSIDER FORMAT OF INVENTORSHIP BENCH TRIAL


       Man Wah sought a hearing under Fed. R. Civ. P. 42(b) to correct inventorship of the

utility patents at issue in this case pursuant to 35 U.S.C. § 256. Man Wah’s motion was granted,

and a two-day bench trial on the inventorship issue is scheduled to begin on Monday, November

16, 2020. During a status conference on September 30, 2020, I instructed the parties to confer on

whether they wished to proceed with the bench trial in person or via videoconference due to

concerns related to the ongoing COVID-19 pandemic. (Docket # 223.) In a letter dated October

9, 2020, the parties informed the Court that they could not agree on whether to hold the bench

trial in person or via videoconference. (Docket # 226.) The parties stated that while Man Wah

prefers the inventorship hearing be conducted remotely by video, Raffel prefers an in-person

hearing so that the Court could better consider the credibility of the witnesses. (Id.)

       A final pretrial conference was held on November 9, 2020. Man Wah again expressed its

desire to hold the hearing by video, citing health concerns for its staff and witnesses due to

COVID-19. (Docket # 256.) Raffel argued the hearing should be in person as the credibility of



           Case 2:18-cv-01765-NJ Filed 11/13/20 Page 1 of 6 Document 263
Burwell will be front and center, and his credibility can be better assessed in person. While I

offered the parties the option of having a hybrid hearing (i.e., defense presenting its evidence via

video while plaintiff presents its evidence in person), Man Wah argued it would be prejudiced by

this method. Thus, I ordered the bench trial to be conducted in person, with one witness

appearing remotely.

         On November 12, 2020, Man Wah filed the current motion, imploring the Court to

reconsider its decision regarding the format of the inventorship hearing. (Docket # 260.) Man

Wah argues subsequent to the final pretrial hearing, on November 10, 2020, Wisconsin Governor

Tony Evers announced Executive Order No. 94, recommending that all individuals stay at home

whenever possible, strongly encouraging businesses to facilitate remote work and other measures

to limit contact to the greatest extent possible, and to limit travel if possible. See Executive Order #

94, https://evers.wi.gov/Documents/COVID19/EO094-COVIDRecommendations.pdf. Man

Wah further cites to the increasing problems related to COVID-19 in Wisconsin, including

hospitals nearing full capacity for treating patients and the fact that all but seven Wisconsin

counties reflect critically high case rates. (Id. at 1–2.) Man Wah reiterates its position, however,

that “principles of fairness require that the format be the same for both parties involved—whether

by Zoom or in person.” (Id. at 2.)

         Raffel objects to Man Wah’s motion. (Docket # 261.) Raffel asserts that Man Wah is

“trying to leverage the COVID-19 crisis to garner a litigation advantage” and argues that

Governor Evers’ order does not prohibit or prevent the bench proceedings ordered by the Court.

(Id. at 1.) Raffel reiterates that it would suffer “significant prejudice” if “denied the opportunity to

cross-examine Mr. Burwell in person,” given the centrality of Burwell’s credibility to the case. (Id.

at 2.)


                                                   2

           Case 2:18-cv-01765-NJ Filed 11/13/20 Page 2 of 6 Document 263
       Although Fed. R. Civ. P. 43 generally provides that “[a]t trial, the witnesses’ testimony

must be taken in open court,” it also provides that “[f]or good cause in compelling circumstances

and with appropriate safeguards, the court may permit testimony in open court by

contemporaneous transmission from a different location.” Fed. R. Civ. P. 43(a). Using the

discretion afforded by Rule 43(a), courts have allowed testimony to be presented at trial via

videoconference where there existed “good cause and compelling circumstances” to do so. See

Argonaut Ins. Co. v. Manetta Enterprises, Inc., No. 19CV00482PKCRLM, 2020 WL 3104033, at *1

(E.D.N.Y. June 11, 2020) (collecting cases). In In re RFC & ResCap Liquidating Tr. Action, 444 F.

Supp. 3d 967 (D. Minn. 2020), the district court held that the COVID-19 pandemic and its impact

on the parties’ and witnesses’ ability to appear in-person in court constituted “good cause and

compelling circumstances” under FRCP 43(a) to permit defense witnesses to testify at a bench

trial via videoconference. Id. at 970. The court acknowledged that “[c]onducting a trial by

videoconference is certainly not the same as conducting a trial where witnesses testify in the same

room as the factfinder . . . [c]ertain features of testimony useful to evaluating credibility and

persuasiveness, such as ‘[t]he immediacy of a living person’ can be lost with video technology,

and the ‘ability to observe demeanor, central to the fact-finding process, may be lessened[.]’” Id.

(internal citations and quotations omitted).

       Despite these shortcomings, however, the RFC court concluded that advances in

technology minimize these concerns. Id. “The near-instantaneous transmission of video testimony

through current technology permits ‘the jury [or, in a bench trial, the Court] to see the live witness

along with his hesitation, his doubts, his variations of language, his confidence or precipitancy,

[and] his calmness or consideration[.]’” Id. (internal citation omitted). The court found that

“[g]iven the speed and clarity of modern videoconference technology, where good cause and


                                                  3

          Case 2:18-cv-01765-NJ Filed 11/13/20 Page 3 of 6 Document 263
compelling circumstances are shown, such testimony ‘satisfies the goals of live, in-person

testimony and avoids the short-comings of deposition testimony.’” Id. at 971. Furthermore, the

Advisory Committee Notes to Rule 43(a) state that the use of “[c]ontemporaneous transmission

may be better than an attempt to reschedule the trial[.]”

       Upon further reflection, I find that there is good cause and compelling circumstances that

justify conducting the inventorship hearing via videoconference. As the RFC court found, “the

occurrence of COVID-19—and its impact on the health and safety of the parties and witnesses—

is undoubtably an ‘unexpected’ occurrence that nevertheless still permits witnesses ‘to testify from

a different place,’” as contemplated by Rule 43(a). Id. at 971. Raffel argues that Governor Evers’

November 10, 2020 Executive Order does not reflect “dramatically changed circumstances since

Monday” and states that the Order does not prohibit in-person court proceedings. (Docket # 261

at 1.) While it is true that Governor Evers’ Executive Order is merely a “strong

recommendation,” that does not lessen the severity of the current situation or the fact that the

citizens of Wisconsin are being asked to conduct business online or by phone whenever possible.

Indeed, the virus spread in Wisconsin is alarming. Yesterday saw the highest single-day number

of positive test results—7,497—and 36.4% of those who were tested have tested positive.

Wisconsin     Department      of    Health    Services,     https://www.dhs.wisconsin.gov/covid-

19/disease.htm.        Milwaukee          County          has     topped        54,000         cases.

https://www.dhs.wisconsin.gov/covid-19/county.htm#case%20death.              Hospitals    in     the

southeast region of the state are at 93% capacity; statewide are at 89% capacity.

https://www.dhs.wisconsin.gov/covid-19/hosp-data.htm#capabilities. Specifically, as to the

courthouse building, although the court has significantly reduced the number of in-person

proceedings and encouraged remote working, there has been an increase in the number of



                                                 4

          Case 2:18-cv-01765-NJ Filed 11/13/20 Page 4 of 6 Document 263
workers in the building who have tested positive for COVID-19. Accordingly, although the court

has taken precautions to lessen the possibility of transmission (such as plexiglass and masks), the

current state of the community spread in Wisconsin and the Governor’s recommendation counsel

in favor of conducting the hearing via video.

         Additionally, that witnesses and attorneys would have to travel from out of the state for

the hearing also favors proceeding by videoconference. Air travel is not advisable right now.

Center    for   Disease    Control   and    Prevention,   https://www.cdc.gov/coronavirus/2019-

ncov/travelers/travel-during-covid19.html.

         While I appreciate Raffel’s concerns about assessing the witnesses’ credibility, particularly

Burwell’s, I am confident that conducting the hearing by video will allow me to properly hear

their testimony, observe their demeanor, and overall evaluate their credibility. In fact, as I

indicated at the final pretrial hearing, I will be able to get an even closer look at Burwell’s and the

other witnesses’ faces via videoconference than I could during an in-person hearing. Again, this is

a bench trial where there is a single fact-finder as opposed to a jury trial with multiple fact-finders

needing to hear and view the testimony. As the RFC court aptly stated: “If this were a jury trial, [ ]

concerns about clarity would perhaps be heightened. However, as this is a bench trial, [and] the

Court is confident it will adequately understand [the witnesses’] testimony, even through

videoconference technology.” 444 F. Supp. 3d at 972. Finally, given the uncertainty with how

long the COVID-19 pandemic will be interrupting our daily lives and court operations, the use of

“[c]ontemporaneous transmission” for remote testimony is absolutely preferable over “an attempt

to reschedule the trial[.]” See Fed. R. Civ. P. 43(a) advisory committee’s note to 1996 amendment.




                                                  5

           Case 2:18-cv-01765-NJ Filed 11/13/20 Page 5 of 6 Document 263
      For these reasons, Man Wah’s motion to reconsider the format of the trial is granted. The

inventorship hearing will be conducted via Zoom. The Deputy Clerk is ordered to set up the

videoconference for Monday, November 16, 2020 at 9:00 a.m.

             Dated at Milwaukee, Wisconsin this 13th day of November, 2020.


                                                  BY THE COURT




                                                  ___________________________
                                                  NANCY JOSEPH
                                                  United States Magistrate Judge




                                              6

         Case 2:18-cv-01765-NJ Filed 11/13/20 Page 6 of 6 Document 263
